Exhibit 10.7

 

JONES ENERGY, INC.

SHORT TERM INCENTIVE PLAN

(Effective as of July 29, 2013)

 

1.                                       Purpose:  The purpose of the Jones
Energy, Inc. Short Term Incentive Plan (the “Plan”) is to encourage a high level
of corporate performance through the establishment of predetermined corporate,
Subsidiary or business unit and/or individual goals, the attainment of which
will require a high degree of competence and diligence on the part of those
Employees (including officers) of Jones Energy, Inc. (the “Company”) or of its
participating Subsidiaries selected to participate in the Plan, and which will
be beneficial to the owners and customers of the Company.

 

2.                                       Definitions:  Unless the context
otherwise clearly requires, the following definitions are applicable to the
Plan:

 

Award: An incentive compensation award granted to a Participant with respect to
a particular Plan Year pursuant to any applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
the Plan.

 

Board: The Board of Directors of the Company.

 

Code:  The Internal Revenue Code of 1986, as amended.

 

Committee:  The Compensation Committee of the Board or any successor committee
of the Board designated by the Board consisting of at least two directors.

 

Company:  Jones Energy, Inc. or any successor thereto.

 

Compensation:  Compensation or eligible earnings during the year means the
actual base salary paid to a salaried exempt Participant during the Plan Year,
including vacation, holiday and sick time.  Eligible earnings exclude all
special payments, bonuses, allowances, reimbursements, and payments in lieu of
overtime.  Compensation or eligible earnings during the year means the actual
gross wages paid to a hourly or salaried non-exempt Participant during the Plan
Year, including vacation, holiday and sick time. Eligible earnings exclude all
special payments, bonuses, allowances, reimbursements, but include overtime pay
in a manner consistent with the requirements of applicable labor law.

 

Employee:  An employee of the Company or any of its Subsidiaries who is a
regular full or part-time employee and who regularly works at least 20 hours per
week.

 

Employer:  The Company and each Subsidiary which is designated by the Committee
as an Employer under this Plan.

 

1

--------------------------------------------------------------------------------


 

Exchange Act:  The Securities Exchange Act of 1934, as amended from time to
time.

 

Participant:  An Employee who is selected to participate in the Plan.

 

Payment Date:  The date an Award shall be paid as provided in Section 8(b) of
the Plan.

 

Performance Award:  An Award made to a Participant pursuant to this Plan that is
subject to the attainment of one or more Performance Goals.

 

Performance Goals:  The performance objectives of the Company, its Subsidiaries
or its business units and/or individual Participants established for the purpose
of determining the level of Awards, if any, earned during a Plan Year.

 

Plan:  This Jones Energy, Inc. Short Term Incentive Plan, as amended from time
to time.

 

Plan Year:  The calendar year.

 

Subsidiary:  A subsidiary corporation with respect to the Company as defined in
Section 424(f) of the Code.

 

A pronoun or adjective in the masculine gender includes the feminine gender, and
the singular includes the plural, unless the context clearly indicates
otherwise.

 

3.                                       Participation:  The Committee shall
select the Employees who will be Participants for each Plan Year.  No Employee
shall at any time have the right (a) to be selected as a Participant in the Plan
for any Plan Year, (b) if so selected, to be entitled to an Award, or (c) if
selected as a Participant in one Plan Year, to be selected as a Participant in
any subsequent Plan Year.  The terms and conditions under which a Participant
may participate in the Plan shall be determined by the Committee in its sole
discretion.

 

4.                                       Eligibility:  Except as otherwise
determined by the Committee, only Employees who (a) are employed on the last day
of the Plan Year and (b) are employed on the Payment Date are eligible for the
payment of an Award under the Plan.

 

5.                                       Plan Administration:  The Plan shall be
administered by the Committee.  All decisions of the Committee shall be binding
and conclusive on the Participants.  The Committee, on behalf of the
Participants, shall enforce this Plan in accordance with its terms and shall
have all powers necessary for the accomplishment of that purpose, including, but
not by way of limitation, the following powers:

 

(a)                                  To select the Participants;

 

(b)                                 To interpret, construe, approve and adjust
all terms, provisions, conditions and limitations of this Plan;

 

2

--------------------------------------------------------------------------------


 

(c)                                  To decide any questions arising as to the
interpretation or application of any provision of the Plan;

 

(d)                                 To prescribe forms and procedures to be
followed by Employees for participation in the Plan, or for other occurrences in
the administration of the Plan;

 

(e)                                  To establish the terms and conditions of
any Agreement under which an Award may be earned and paid; and

 

(f)                                    In addition to all other powers granted
herein, the Committee shall make and enforce such rules and regulations for the
administration of the Plan as are not inconsistent with the terms set forth
herein.

 

No member of the Committee or officer of the Company to whom the Committee has
delegated authority in accordance with the provisions of Section 6 of this Plan
shall be liable for anything done or omitted to be done by him, by any member of
the Committee or by any officer of the Company in connection with the
performance of any duties under this Plan, except for his own willful misconduct
or as expressly provided by statute.

 

6.                                       Delegation of Authority:  The Committee
may delegate any of its authority (i) to select Participants, (ii) grant Awards
and (iii) determine the value of Awards granted to Participants to any other
committee of the Board or to the Company’s Chief Executive Officer, provided
such delegation is made in writing and specifically sets forth such delegated
authority.  The foregoing notwithstanding, the Committee may not delegate its
authority with respect to Awards granted to a Participant who is subject to Code
Section 162(m).  The officers of the Company, for and on behalf of the Company,
may engage or authorize the engagement of a third party administrator to carry
out administrative functions under this Plan.  Any such delegation hereunder
shall only be made to the extent permitted by applicable law.

 

7.                                       Awards:

 

(a)                                  General.  The Committee shall determine the
terms and conditions of Awards to be made under this Plan and shall designate
from time to time the individuals who are to be the recipients of Awards. Awards
may also be made in combination or in tandem with, in replacement of, or as
alternative to, grants or rights under this Plan or any other employee plan of
the Company or any of its Subsidiaries, including the plan of any acquired
entity.  An Award may provide for the grant or issuance of additional,
replacement or alternative Awards upon the occurrence of specified events.  All
or part of an Award may be subject to conditions established by the Committee,
which may include, but are not limited to, continuous service with the Company
and its Subsidiaries, achievement of specific individual and/or business
objectives, increases in specified indices, attainment of specified growth rates
and other comparable measurements of performance.  Unless specified otherwise by
the Committee, the amount payable pursuant to an Award shall be based on a
percentage of the Participant’s Compensation.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Performance Awards.  An Award may be in the
form of a Performance Award.  A Performance Award shall be paid, vested or
otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals established by the Committee prior
to the earlier to occur of (x) 90 days after the commencement of such period of
service to which the Performance Goal relates and (y) the lapse of 25% of such
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain.  A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met.  Such a Performance Goal may be
based on one or more business criteria that apply to the individual, one or more
business units of the Company, or the Company as a whole.  Performance Goals
shall be based upon targets established by the Committee with respect to one or
more of the following financial or operational factors, as applied to the
Company or a business unit, as applicable:  (1) earnings per share; (2) base
production; (3) increase in cash flow; (4) increase in cash flow from
operations; (5) increase in cash flow return; (6) return on net assets;
(7) return on assets; (8) return on investment; (9) return on capital;
(10) return on equity; (11) economic value added; (12) operating margin; (13)
increase in production; (14) net income; (15) net income per share; (16) pretax
earnings; (17) pretax earnings before interest, depreciation and amortization;
(18) pretax operating earnings after interest expense and before incentives,
service fees, and extraordinary or special items; (19) total stockholder return;
(20) debt reduction; (21) finding and development costs; (22) operating income;
(23) internal rate of return; (24) safety; (25) operating expenses per barrel of
oil equivalent; (26) capital efficiency; (27) barrels of oil equivalent produced
per day; and (28) any of the above goals determined on an absolute or relative
basis or as compared to the performance of a published or special index deemed
applicable by the Committee including, but not limited to, the Standard & Poor’s
500 Stock Index or a group of comparable companies.

 

Prior to the payment of any compensation based on the achievement of Performance
Goals, the Committee must certify in writing that applicable Performance Goals
and any of the material terms thereof were, in fact, satisfied.  The Committee,
in its sole discretion, may decrease the amount payable pursuant to a
Performance Award, but in no event shall the Committee have discretion to
increase the amount payable to a Participant who is a “Covered Employee” as
defined under Code Section 162(m) and accompanying guidance issued thereunder
pursuant to a Performance Award in a manner inconsistent with the requirements
for qualified performance-based compensation under Code Section 162(m). 
However, the Committee may increase the amount of a Performance Award to any
Participant who is not a Covered Employee.  For purposes of clarity, the
Committee may exercise the discretion provided for by the foregoing in a
non-uniform manner among Participants.

 

In interpreting Plan provisions applicable to Performance Goals and Performance
Awards, it is the intent of the Plan to conform with the standards of Code
Section 162(m) applicable to qualified performance-based compensation, and the
Committee in establishing such Performance Goals and interpreting the Plan shall
be guided by such provisions (including, for the avoidance of doubt, any
transition relief afforded

 

4

--------------------------------------------------------------------------------


 

thereunder).  Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Awards pursuant to this Plan shall be
determined by the Committee.  No Participant may be granted Performance Awards
which will result in the payment of more than $5,000,000 per Plan Year.

 

8.                                       Payment of Awards:  The Committee has
sole and absolute authority and discretion to determine whether an Award shall
be paid under this Plan and if so such payment will be made in accordance with
the following:

 

(a)                                  Form of Payment:  In the discretion of the
Committee, payment of Awards shall be made in (i) a lump sum cash payment,
(ii) Company common stock under the Company’s Long Term Incentive Plan or other
equity plan (as applicable, the “Equity Plan”) or (iii) a combination of (i) and
(ii).  Award payments may be subject to such restrictions as the Committee shall
determine.

 

(b)                                 Date of Payment:  Payment of any Awards for
a Plan Year (“Award Plan Year”) shall be made as soon as practicable after the
close of the Award Plan Year (as determined by the Committee), but in no event
later than March 15th of the Plan Year immediately following the close of the
Award Plan Year (“Payment Date”).

 

9.                                       Assignability:  Unless otherwise
determined by the Committee and provided in the Agreement, no Award or any other
benefit under this Plan shall be assignable or otherwise transferable, except by
will or the laws of descent and distribution.  Any attempted assignment of an
Award or any other benefit under this Plan in violation of this Section 9 shall
be null and void.

 

10.                                 Tax Withholding:  The Company shall have the
right to withhold applicable taxes from any Award payment and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes.

 

11.                                 Finality of Determinations:  Any
determination by the Committee in carrying out or administering this Plan shall
be final and binding for all purposes and upon all interested persons and their
heirs, successors, and personal representatives.

 

12.                                 Employee Rights Under the Plan:  No Employee
or other person shall have any claim or right to be granted an Award under this
Plan.  Neither the Plan nor any action taken thereunder shall be construed as
giving an Employee any right to be retained in the employ of the Company or an
Employer.  No Participant shall have any lien on any assets of the Company or an
Employer by reason of any Award made under this Plan.

 

13.                                 Amendment, Modification, Suspension or
Termination:  The Board may amend, modify, suspend or terminate this Plan for
the purpose of meeting or addressing any changes in legal requirements or for
any other purpose permitted by law, except that (a) no amendment or alteration
that would materially and adversely affect the rights of any Participant under
any Award previously granted to such Participant shall be made without the
consent of such Participant and (b) no amendment or alteration shall be
effective prior to its approval by the

 

5

--------------------------------------------------------------------------------


 

stockholders of the Company; provided, however, that clause (b) shall only apply
if, and to the extent, such approval is required by applicable legal
requirements.

 

14.                                 Governing Law:  This Plan and all
determinations made and actions taken pursuant hereto, shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

15.                                 Effective Date:  The Plan is effective as of
July 29, 2013.

 

16.                                 Exclusion from Section 409A:  This Plan is
intended to provide “short-term deferrals” as described in Treasury Regulation §
1.409A-1(b)(4) under Section 409A of the Code (or successor guidance thereto),
and not to be a “nonqualified deferred compensation plan” for purposes of
Section 409A of the Code.  The Plan shall be administrated and interpreted
consistent with that intent.

 

17.                                 Clawback Right:  Notwithstanding any other
provisions in this Plan, any Award which is subject to recovery under any law,
government regulation, or stock exchange listing requirement shall be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation, stock exchange listing requirement or any policy adopted
by the Company pursuant to any such law, government regulation or stock exchange
listing requirement.

 

18.                                 Unfunded Status of Plan: The Company shall
not have any obligation to establish any separate fund or trust or other
segregation of assets to provide for payments under the Plan.  To the extent any
person acquires any rights to receive payments hereunder from the Company, such
rights shall be no greater than those of an unsecured creditor.

 

6

--------------------------------------------------------------------------------